—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*875Claimant married a man who was enlisted in military service. After receiving word that she would be permitted to join her husband upon his completion of boot camp, claimant resigned from her employment as an insurance representative and moved to Texas, where her spouse was stationed. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she voluntarily left her employment due to marriage. We affirm. Claimant testified that she knew when she was engaged that her husband would be leaving the area and, further, that she intended to join him at some point after they were married. Under these circumstances, we find substantial evidence to support the Board’s decision that claimant voluntarily left her employment without good cause (see, Matter of Hairston [Sweeney], 247 AD2d 747; Matter of Hanrahan [Sweeney], 238 AD2d 665; Matter of Hart [Sweeney], 228 AD2d 854). The remaining contentions advanced by claimant have been reviewed and found to be unpersuasive.
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.